FOURTH DIVISION
                             DILLARD, C. J.,
                       DOYLE, P. J., and MERCIER, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     June 13, 2018




In the Court of Appeals of Georgia
 A18A0373. IN THE INTEREST OF R. D. et al., children.                        DO-013

      DOYLE, Presiding Judge.

      The mother of minor children R. D. (born March 12, 2015), L. D. (born January

30, 2009), K. D. (born April 10, 2007), and T. D. (born August 2, 2004), appeals from

a juvenile court order finding the children dependent. She contends that the juvenile

court erred (1) because the evidence did not show that any dependency was caused

by the mother, and (2) by allowing the guardian ad litem (“GAL”) to make objections

and participate in cross-examination. Finding no reversible error, we affirm.

      The record shows that the mother’s involvement with the Department of Family

and Children Services (“DFCS”)1 began in 2010, to address the mother’s

      1
       The parents have lived in different counties over the relevant time frame. For
simplicity, we refer to each county’s DFCS and juvenile court without county
designation unless required for clarity.
unreasonable and excessive physical discipline of her three children born at that time.

. In 2012, the three children were temporarily removed from the home due to physical

abuse by the parents, and after the parents completed their case plan, the children

were returned to the home less than a year later.

      In 2014, while the parents were the legal guardians of three additional children

(nieces of the mother), DFCS again became involved with the family after two-year-

old niece J. W. received burns when the father placed her on a hot stove after

ingesting Ambien while he was alone with the children. The father was later indicted

for aggravated battery because of the burning and because the child allegedly tested

positive for GHB, a central nervous system depressant also known as a “date rape

drug.”2 J. W. also exhibited bruises on her abdomen, chest, ear, and thigh, as well as

scratches on her back and lacerations on the inside of her lip; she also presented with

high liver enzymes, which was not associated with any toxic substance or virus, but

      2
         See generally Gantt v. State, 263 Ga. App. 102, 104 n.1 (587 SE2d 255)
(2003) (explaining the drug GHB). When the father was questioned about the events
of this abuse, he asserted his Fifth Amendment right against self-incrimination. In the
present civil proceeding, such assertions can support a negative inference. See In the
Interest of K. N. C., 264 Ga. App. 475, 481 (4) (a) (590 SE2d 792) (2003), citing
Sanders v. State, 259 Ga. App. 422, 425 (2) (577 SE2d 94) (2003) (“[A]lthough a
person does have a right to invoke the privilege in a civil case in order to protect
himself, when he does so, an inference against his interest may be drawn by the
factfinder.”).

                                          2
which can result from physical trauma. The mother stated that the children injured

each other, and the parents were unable to control them. Based on these facts and the

parents’ inability to supervise and care for the other children, the juvenile court

entered a temporary disposition finding that children were dependent and temporarily

placed into foster care.

      In February 2015, after a hearing, the juvenile court entered an order nunc pro

tunc November 2014 adjudicating the children dependent. At that time, T. D., then

ten years old, had entered a residential psychiatric treatment facility based on

aggressive behavior and visual and auditory hallucinations, and she had made an

outcry of sexual abuse by the father that coincided with the onset of her

hallucinations. The juvenile court ordered that custody remain with DFCS based on

recommendations by the case manager, the parents’ lack of progress on their

reunification case plan, and incomplete counseling and psychological fitness

evaluation of the parents.

      After further proceedings with DFCS, in August 2015, the juvenile court

entered an order nunc pro tunc July 2015 returning K. D., L. D., and R. D., to the

custody of their parents. The order included a protective provision requiring the

parents to participate in therapy with the children as well as individually, allow access

                                           3
to the children in the home, and cooperate with DFCS. Due to continued mental

health concerns, T. D. remained in custody of DFCS residing at the psychiatric

treatment center.

      In August 2016, the juvenile court entered a removal order as to all four

children after DFCS received four reports of recent physical abuse. The next month,

DFCS filed dependency petitions as to the children, and in March 2017, the juvenile

court held an evidentiary adjudication hearing with both parents present. Following

the hearing, the juvenile court entered an order finding the children dependent and

requiring a permanency hearing within nine months. The mother filed this appeal.

      1. The mother contends that there was insufficient clear and convincing

evidence to support a finding that she caused any dependency. We disagree.

            [O]n appeal from an order finding a child to be a dependent child,
      we review the juvenile court’s finding of dependency in the light most
      favorable to the lower court’s judgment to determine whether any
      rational trier of fact could have found by clear and convincing evidence
      that the child is dependent. In making this determination we neither
      weigh the evidence nor judge the credibility of the witnesses, but instead
      defer to the factual findings made by the juvenile court, bearing in mind




                                          4
       that “[t]he juvenile court’s primary responsibility is to consider and
       protect the welfare of a child whose well-being is threatened.”3


       With respect to the dependency findings challenged by the mother, OCGA §

15-11-2 (22) defines a “dependent child” as one who, among other things, “[h]as been

abused or neglected and is in need of the protection of the court.” The Code defines

the term “abuse” as “[a]ny nonaccidental physical injury or physical injury which is

inconsistent with the explanation given for it suffered by a child as the result of the

acts or omissions of a person responsible for the care of a child; [or] . . . [e]motional

abuse. . . .”4

       Here, there was evidence that the mother had a demonstrated history of

involvement with DFCS, including prior adjudications of dependency stemming from

her own abusive behavior and lack of supervision of the children. A child who lived

in the household described his childhood atmosphere as one of daily yelling,

threatening, and cursing at the children by the mother, who would routinely discipline

the younger children by striking them with a hand or a belt hard enough to leave

       3
      (Citation omitted.) In the Interest of S. C. S., 336 Ga. App. 236, 244-245 (784
SE2d 83) (2016), quoting In the Interest of A. B., 289 Ga. App. 655, 656 (1) (658
SE2d 205) (2008).
       4
           OCGA § 15-11-2 (2) (A), (B).

                                           5
visible marks. The mother also frequently hit the children’s heads and slapped their

lips. As the trial court’s findings conclusively demonstrate, the physical discipline

imposed by the mother on her children was both unreasonable and excessive. The

child described the mother as “doing the most yelling.”

      Despite her prior involvement with DFCS, the mother’s physically abusive

conduct persisted. On one occasion in March 2016, after the children had been

returned to the home most recently, the mother unreasonably and excessively

disciplined seven-year-old L. D. by slapping or spanking her bare skin multiple times

and beating her head against the wall.5 On another occasion after the return of the

children, the mother got into a physical fight with one of the children, rolling on the

floor and throwing punches: “[I]t was like an actual fight with . . . [the 11-year-old

child] and a grown woman.” Afterward, the mother “kind of bragg[ed] about it.”

      Throughout the children’s time in the house, on regular occasions, the mother

would excessively discipline the children by forcing them to stand against a wall,

facing it, with their arms held out horizontally for long periods of time, at least once




      5
      Also during that time, L. D. had trouble with bathroom training linked to the
atmosphere in the home.

                                           6
for “hours.” The mother also routinely yelled and cursed at the children if they failed

to daily clean the house to her standards, calling them “MF-er.”

      Mental health professionals who interviewed the children reported that the

three older children suffered emotionally from the abusive environment maintained

at the home – the youngest was too young to participate in a mental health evaluation.

A clinical psychologist, Dr. Andy Anderson, who testified as an expert on parental

fitness, diagnosed the mother with a trauma-related personality disorder, and

explained that the mother did not acknowledge any excessive physical discipline or

neglect in the household. The mother lacked insight as to the cause of her chronic

involvement with DFCS. Based on his evaluation of the mother and father, Anderson

stated that he did not expect the mother to change her abusive conduct, despite

repeated involvement with DFCS, including mental health counseling and parenting

classes: “[Y]ou’d expect history to repeat itself to some degree. . . Short of

[acknowledging the problem,] you wouldn’t expect somebody to miraculously begin

their recovery.” He also explained that the instability and multiple placements in

foster care experienced by the children,

      is not good for them and contributes to social, emotional, [and]
      behavioral dysfunction. The reason for those – the length of time in this


                                           7
      case, I still hold the parents accountable for it because . . . on the
      surface, at least, the concerns expressed about their parenting are not
      that complicated from a social services perspective. It should have been
      relatively easy to resolve, at least for [the mother]. . . And so if [the
      mother] were making the argument that the reason that [a child’s]
      behavior is so disordered is because she’s been in foster care, in and out,
      I would say . . . well, the reason that she’s been in [and out of] foster
      care . . . is because of your parenting.


      This evidence, when viewed in the proper light on appeal,6 authorized the

juvenile court to find by clear and convincing evidence that the children were

deprived based on physical and emotional abuse.7 As noted above, a “dependent

child” is one who “has been abused or neglected and is in need of the protection of

the court.”8 The evidence showed that the children were subjected to physical abuse

as well as emotional abuse that caused the children emotional harm diagnosed by the



      6
          See In the Interest of S. C. S., 336 Ga. App. at 244-245.
      7
        See In the Interest of K. B., 302 Ga. App. 50, 53 (1) (690 SE2d 627) (2010)
(evidence that child suffered physical abuse while in her mother’s custody supported
juvenile court’s finding that child was deprived). See also In the Interest of S. P., 336
Ga. App. 488, 496 (784 SE2d 846) (2016) (physical precedent only) (“Many of the
principles expressed in decisions under our former Code are helpful in determining
whether dependency has been shown. . . .”).
      8
          OCGA § 15-11-2 (22).

                                            8
examining psychologist. To the extent that the mother challenges the witness

descriptions of the abuse, particularly of the incident in which she banged L. D.’s

head against the wall, the credibility of the witnesses’ testimony was for the juvenile

court to resolve as the factfinder.9 Although no other child was present in the room,

a child was in the house nearby and testified about hearing the abuse as well as the

later account told to him by L. D.10 The juvenile court was not required to draw an

exculpatory inference from the evidence,11 especially in light of the other evidence



      9
        See In the Interest of T. B. R., 304 Ga. App. 773, 773 (697 SE2d 878) (2010)
(explaining that appellate courts “do not weigh the evidence or determine the
credibility of witnesses; rather, we defer to the juvenile court’s factfinding and affirm
unless the appellate standard is not met.”).
      10
          This evidence was taken in an adjudication hearing. See OCGA § 15-11-181
(d) (With certain exceptions not relevant here, “the adjudication hearing shall be
conducted in accordance with Title 24.”). On appeal, the mother makes no challenge
to this testimony on hearsay grounds, so any hearsay challenge is deemed abandoned.
See Brown v. State, 295 Ga. 804, 814 (6) (764 SE2d 376) (2014); In the Interest of
G. Q., 328 Ga. App. 69, 77 (1) (c) (761 SE2d 490) (2014), citing Court of Appeals
Rule 25 (c) (2). See also Bradshaw v. State, 296 Ga. 650, 653 n.2 (769 SE2d 892)
(2015) (“Under our new Evidence Code, if ‘a party does not properly object to
hearsay, the objection shall be deemed waived, and the hearsay evidence shall be
legal evidence and admissible.’”), citing OCGA § 24-8-802.
      11
         See, e.g., In the Interest of J. S., 295 Ga. App. 861, 863 (673 SE2d 331)
(2009) (“[T]his Court neither weighs the evidence nor determines the credibility of
witnesses; rather, it defers to the trial court’s factfinding and affirms unless the
appellate standard has not been met.”).

                                           9
of the mother’s abusive parenting in this case. Accordingly, this enumeration is

without merit.

      2. The mother also contends that the juvenile court erred by allowing the GAL

to make objections and examine witnesses. “We review this decision de novo as it

involves the interpretation of a statute, which is a question of law.”12 Based on the

statutory and applicable law, this enumeration is without merit.

      During the hearing, the children were represented by an attorney, and a GAL

(also an attorney) was also appointed to represent their best interests, due to an

apparent conflict of interest.13 At a certain point in the hearing, the GAL attempted

to make an objection on a hearsay ground. The juvenile court initially stated that the

GAL would not be allowed to assert objections or participate in examination of

witnesses, based on the court’s understanding that the GAL was essentially acting as

a lay resource to the court instead of as the children’s attorney. After a lengthy

colloquy, the juvenile court ultimately ruled that the GAL could make objections and



      12
           In the Interest of H. E. B., 303 Ga. App. 895, 896 (695 SE2d 332) (2010).
      13
        See OCGA § 15-11-104 (b) (“An attorney for an alleged dependent child
may serve as such child’s guardian ad litem unless or until there is conflict of interest
between the attorney’s duty to such child as such child’s attorney and the attorney’s
considered opinion of such child’s best interests as guardian ad litem.”).

                                           10
examine witnesses, over the mother’s objection. The mother argues that this is

contrary to the statutory authority of the GAL.

      As a general matter, OCGA § 15-11-104 (a) provides that, in dependency

proceedings, the juvenile “court shall appoint a guardian ad litem for an alleged

dependent child,” and OCGA § 15-11-105 (a) requires that “[a] guardian ad litem

shall advocate for a child’s best interests in the proceeding for which the guardian ad

litem has been appointed.”

      Pertinent to the mother’s challenge, OCGA § 15-11-104 (e) provides that “[a]

lay guardian shall not engage in activities which could reasonably be construed as the

practice of law,” but it says nothing about limiting the role of a non-lay guardian. In

interpreting this statute, we must give effect to the use of the term “lay guardian” and

avoid rendering meaningless the term “lay.”14 Therefore, we conclude that the statute

creates a distinction between lay guardians and non-lay guardians, and it does not on

its face limit the conduct of the latter.15 Likewise, OCGA § 15-11-104 (e) does not

      14
        See In the Interest of K. S., __ Ga. __ (Case No. S17G1344, decided May 7,
2018), citing Slakman v. Continental Casualty Co., 277 Ga. 189, 190 (587 SE2d 24)
(2003) (explaining that, when interpreting a statute, a court must avoid “a
construction that makes some language mere surplusage”).
      15
       See Deal v. Coleman, 294 Ga. 170, 172-173 (1) (a) (751 SE2d 337) (2013)
(“[W]e must afford the statutory text its plain and ordinary meaning, we must view

                                          11
support the proposition that a non-lay GAL is authorized only to act as a lay witness

for purposes of reporting on the best interests of a child.16

       This is consistent with the larger statutory context.17 OCGA § 15-11-103 (a)

provides that “[a] child and any other party to a proceeding under this article shall

have the right to an attorney at all stages of the proceedings under this article,” and

OCGA § 15-11-181 (b) (2) provides that a GAL “shall have the right to participate

in the adjudication hearing.” In light of this clear provision for the right to an attorney

and the right of a GAL to participate in dependency proceedings, we conclude that

the juvenile court did not err by allowing the non-lay GAL in this case to examine

witnesses and challenge certain evidence in the service of the children’s best interests.

As the GAL argued to the juvenile court, “If [the mother’s attorney] has the right to


the statutory text in the context in which it appears, . . . and we must read the statutory
text in its most natural and reasonable way, as an ordinary speaker of the English
language would.”) (citations and punctuation omitted).
       16
         We note that OCGA § 15-11-104 (d) provides that “[a] court shall appoint
a CASA to act as guardian ad litem whenever possible, and a CASA may be
appointed in addition to an attorney who is serving as a guardian ad litem.” (CASA
is an acronym for “court appointed special advocate,” which is defined as “a
community volunteer with certain training and court approval. OCGA § 15-11-2
(16).) Thus, the statutory scheme allows for the appointment of an attorney, a CASA,
and an attorney acting as a GAL, as was done in this case.
       17
            See Deal, 294 Ga. at 172-173 (1) (a).

                                            12
object to evidence that comes in because it does not serve his client’s wishes, then I

should have the right to object to . . . evidence coming in because it doesn’t serve the

children’s best interests.”18

      This outcome is also consistent with existing case law. For example, in In the

Interest of W. L. H.,19 the Supreme Court of Georgia addressed the standing of a

child’s attorney to appeal a finding of deprivation under the former Juvenile Code

against the wishes of the GAL. In finding a lack of standing, the Court explained that

“[t]he protector of a child’s best interests is his guardian ad litem. It has previously

been held that, when a court appoints a guardian ad litem to represent a minor, the

minor is in effect made a party to the action and has standing through the guardian ad

litem to appeal.”20 Thus, the non-lay GAL’s role is more than a mere fact witness, and




      18
          In at least one other context, a GAL has acted essentially as another party to
the litigation, representing the best interests of the child. In such a case, a GAL, on
its own, made motions in the lower court. See Pate v. Sadlock, __ Ga. App. __ (Case
Nos. A18A0395, A18A0396, A18A0397; decided May 3, 2018) (GAL moved for
modification of a temporary order and for “other clarification and direction regarding
certain matters concerning the children”).
      19
           292 Ga. 521 (739 SE2d 322) (2013).
      20
        (Footnote and punctuation omitted.) Id. at 524, quoting In the Interest of J.
F., 310 Ga. App. 807, 808 n.1 (714 SE2d 399) (2011).

                                          13
limiting the non-lay GAL’s participation to that role would undermine the broad duty

undertaken by a GAL in service of a child’s best interests.

      Finally, the mother points to no harm that arose from the GAL’s participation

in this case. She has identified no conflict between the GAL’s role reporting her

findings and her role taking part in examination of witnesses or occasional objection

to evidence, nor any improper influence on the process as a conflict attorney

representing the best interests of the children. “[T]he mother is required not only to

show error, but harm as well.”21 Accordingly, based on the record before us, this

enumeration presents no basis for reversal.

      Judgment affirmed. Dillard, C. J., and Mercier, J., concur.




      21
        In the Interest of D. R., 298 Ga. App. 774, 779 (681 SE2d 218) (2009), citing
OCGA § 9-11-61 and overruled on other grounds by In the Interest of A. C., 285 Ga.
829, 833 (1), n. 3 (686 SE2d 635) (2009). See also In the Interest of E. G. M., 341 Ga.
App. 33, 62 (6) (789 SE2d 639) (2017).

                                          14